         Case 1:20-cv-02040-CRC Document 37 Filed 01/04/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 DON’T SHOOT PORTLAND et al.,
                         Plaintiffs,
        v.
                                                    Case No. 1:20-cv-2040-CRC
 CHAD F. WOLF, in his official capacity as
 Acting Secretary of Homeland Security,
                         Defendant.


  JOINT RESPONSE TO COURT ORDER AND PROPOSED BRIEFING SCHEDULE
       On December 22, 2020, the Court granted Plaintiffs’ consent motion to file an amended

complaint and ordered the Parties to meet, confer, and propose by January 4, 2021, a schedule for

briefing Defendants’ motion to dismiss the Amended Complaint.

       The Parties have conferred and propose jointly that Defendants file their motion to dismiss

by January 19, 2021; that Plaintiffs file their opposition by February 2, 2021; and that Defendants

file their reply by February 9, 2021.

Dated: January 4, 2021                                Respectfully submitted,

                                                      /s/ David A. O’Neil
Deana K. El-Mallawany (MA Bar No. 674825)*            David A. O’Neil (D.C. Bar No. 1030615)
Justin G. Florence (D.C. Bar No. 988953)              Debevoise & Plimpton, LLP
Benjamin L. Berwick (D.D.C. Bar No. MA0004)           801 Pennsylvania Ave., N.W.
The Protect Democracy Project, Inc.                   Washington, D.C. 20004
15 Main Street, Suite 312                             T: (202) 383-8000
Watertown, MA 02472                                   daoneil@debevoise.com
T: (202) 579-4582 | F: (929) 777-8428
deana.elmallawany@protectdemocracy.org                Matthew D. Forbes (NY Bar No. 5664354)*
justin.florence@protectdemocracy.org                  Ashley V. Hahn (NY Bar No. 5673298)*
ben.berwick@protectdemocracy.org                      Debevoise & Plimpton, LLP
                                                      919 Third Avenue
Jessica A. Marsden (NC Bar No. 50855)*                New York, NY 10022
The Protect Democracy Project, Inc.                   T: (212) 909-6000
510 Meadowmont Village Circle, No. 328                mforbes@debevoise.com
Chapel Hill, NC 27517                                 avhahn@debevoise.com
T: (202) 579-4582 | F: (929) 777-8428
jess.marsden@protectdemocracy.org


                                                1
         Case 1:20-cv-02040-CRC Document 37 Filed 01/04/21 Page 2 of 2




Christine Kwon (CA Bar No. 319384)*
The Protect Democracy Project, Inc.
555 W. 5th St.
Los Angeles, CA 90013
T: (202) 579-4582 | F: (929) 777-8428
christine.kwon@protectdemocracy.org

Rachel F. Homer (D.C. Bar No. 1045077)
The Protect Democracy Project, Inc.
2020 Pennsylvania Ave., NW, #163
Washington, DC 20006
T: (202) 579-4582 | F: (929) 777-8428
rachel.homer@protectdemocracy.org

Counsel for Plaintiffs


                                             JEFFREY BOSSERT CLARK
                                             Acting Assistant Attorney General

                                             BRIGHAM J. BOWEN
                                             Assistant Branch Director

                                             /s/ Jason C. Lynch
                                             JASON C. LYNCH (D.C. Bar No. 1016319)
                                             MICHAEL P. CLENDENEN
                                             JEFFREY A. HALL
                                             JORDAN L. VON BOKERN
                                             Trial Attorneys
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L Street NW, Rm. 11214
                                             Washington, DC 20005
                                             Tel: (202) 514-1359
                                             Email: Jason.Lynch@usdoj.gov

                                             Attorneys for Defendants


*Admitted pro hac vice




                                         2
